internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-167273-01 date date legend distributing controlled controlled state x year year business y shareholder a shareholder b shareholder c shareholder d individual e individual f g h i j k l m we respond to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for consideration is summarized below summary of facts distributing a calendar_year taxpayer is a state x corporation that was incorporated in year distributing is engaged in business y and elected to be taxed as an s_corporation within the meaning of sec_1361 of the internal_revenue_code the code effective on the first day of year distributing has outstanding g shares of voting common_stock which are owned by shareholder a h shares representing i of outstanding distributing voting common_stock shareholder b h shares representing i of outstanding distributing voting common_stock shareholder c j shares representing k of outstanding distributing voting common_stock shareholder d j shares representing k of outstanding distributing voting common_stock shareholder a shareholder b and shareholder c are siblings shareholder c and shareholder d are husband and wife the above shareholders are each engaged full-time in the activity of business y shareholder c is currently the president of distributing shareholder b is currently the secretary-treasurer of distributing after the distribution set forth below shareholder c will remain the president of distributing and shareholder d will serve as secretary-treasurer for distributing shareholder a will serve as the president of controlled and individual e the spouse of shareholder a will serve as secretary-treasurer for controlled shareholder b will serve as the president of controlled and individual f the spouse of shareholder b will serve as secretary-treasurer for controlled financial information has been received that indicates that business y has had gross_receipts and operating_expenses of the active_conduct_of_a_trade_or_business for each of the past years serious disputes have arisen among the shareholders which have adversely affected the business operations of distributing in order to alleviate the problems caused by the disputes among the shareholders the following transaction is proposed i distributing will form controlled and controlled each known as a controlled_corporation and collectively referred to as the controlled corporations as wholly owned subsidiaries the controlled corporations will be state x corporations and have a calendar tax_year each controlled_corporation will have big_number shares outstanding ii iii iv distributing will transfer a portion of the operating_assets of business y and in order to equalize the value of the corporations other assets to controlled in exchange for all of the outstanding_stock of controlled and the assumption_of_liabilities by controlled the other assets include a portion of a note receivable from shareholder a distributing will transfer a portion of the assets of business y and in order to equalize the value of the corporations other assets to controlled in exchange for all of the stock of controlled and the assumption_of_liabilities by controlled the other assets include the remaining portion of the note receivable from shareholder a a note receivable from shareholder c and a note receivable from individual f thereafter shareholder a will exchange all of his shares of distributing stock for all of the outstanding shares of controlled and shareholder b will exchange all of her shares of distributing stock for all of the outstanding shares of controlled and each of the controlled corporations will elect s status immediately after the distribution immediately after this transaction shareholder a will own l of the outstanding_stock of controlled shareholder b will own l of the outstanding_stock of controlled shareholder c will own m of the outstanding_stock of distributing and shareholder d will own m of the outstanding_stock of distributing representations the taxpayers have made the following representations in connection with the proposed transaction a the fair_market_value of the stock of each controlled_corporation and other consideration received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by each of the shareholders in the exchange b c d e f g h i j no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the transaction distributing and each of the controlled corporations will continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of the stock of each of the controlled corporations is carried out for the following corporate business purposes to resolve the conflict in management and allow each of the three shareholders to manage their share of the assets of distributing in the manner they see best fit to accomplish their objective as well as coordinate that activity with their individual farming businesses the distribution of the stock of each controlled_corporation is motivated in whole or substantial part by that corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 of the code each controlled_corporation will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of distributing or the controlled corporations there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in distributing or in either of the controlled corporations after the transaction there is no plan or intention by distributing or either of the controlled corporations directly or through any subsidiary_corporation to purchase any of their outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 the distribution of controlled to shareholder a and controlled to shareholder b would qualify as an exchange under sec_302 a of the code in the event it did not qualify under sec_355 the notes receivable from shareholder a individual f and shareholder c comprise all of the investment_assets of distributing prior to the transfer of assets to the controlled corporations these notes were incurred in arms length k l n o p q bargaining transactions the notes are held for collection in the normal course of business under the terms of the original contract after the distribution of the stock of the controlled corporations these notes will continue to be held for collection in the normal course of business under the terms of the original contract there is no plan or intention to liquidate distributing or either of the controlled corporations to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of the corporations after the transaction except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to each controlled_corporation by distributing each equals or exceeds the sum of the liabilities assumed by each controlled_corporation plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred m distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no indebtedness has been or will be cancelled in connection with the transaction no intercorporate debt will exist between distributing and either of the controlled corporations at the time of or subsequent to the distribution of the stock of each controlled_corporation payments made in connection with all continuing transactions if any will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length none of the parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled and controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled and controlled stock that was either i r acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the distribution is not part of a plan or series of related transaction within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or the controlled corporations stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or the controlled corporations rulings based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to each controlled_corporation of a portion of its assets in exchange for all the stock of each controlled_corporation and the assumption_of_liabilities by each controlled_corporation as described above followed by the distribution of all of the stock of controlled to shareholder a and controlled to shareholder b in exchange for all of the stock of distributing owned by such shareholders will qualify as reorganizations within the meaning of sec_368 distributing controlled and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of its assets to the controlled corporations solely in exchange for stock of the controlled corporations and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by each controlled_corporation upon the receipt of its designated portion of distributing assets in exchange for the stock of each controlled_corporation sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled to shareholder a and all of the stock of controlled to shareholder b as described above sec_361 the basis of the assets received by each controlled_corporation will be the same as the basis of such assets in the hands of distributing immediately before their transfer to each controlled_corporation sec_362 the holding_period of the assets transferred to each controlled_corporation will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder a and shareholder b upon receipt of controlled and controlled stock in exchange for their distributing stock as described above sec_355 the basis of controlled 1’s stock in the hands of the shareholder a will be the same as the basis of the distributing stock surrendered by shareholder a in exchange therefor sec_358 the basis of controlled 2’s stock in the hands of the shareholder b will be the same as the basis of the distributing stock surrendered by shareholder b in exchange therefor sec_358 the holding_period of the controlled and controlled stock received by shareholder a and shareholder b will include the holding_period of the distributing stock surrendered by each of them provided such stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 following distribution of the stock of each controlled_corporation proper allocation of earnings_and_profits will be made among distributing and each controlled_corporation in accordance with sec_1_312-10 of the income_tax regulations as provided in sec_1_1368-2 of the income_tax regulations the accumulated_adjustments_account aaa as defined in sec_1368 of distributing immediately prior to the distribution of the stock of each controlled_corporation should be allocated among distributing and the controlled corporations in a manner similar to the manner in which the earnings_and_profits of distributing are allocated under sec_1_312-10 distributing’s momentary ownership of the stock of each of the controlled corporations as part of the reorganization under sec_368 will not cause either controlled_corporation to have an ineligible shareholder for any portion of its first tax_year under sec_1361 if each of the controlled corporations otherwise meet the requirements of a small_business_corporation under sec_1361 they will be eligible to elect under sec_1362 to be s_corporations for their first tax_year controlled and controlled will be subject_to sec_1374 with respect to any asset transferred by distributing to controlled or controlled to the same extent distributing was subject_to sec_1374 with respect to any such asset for purposes of sec_1374 each controlled corporation’s recognition_period will be reduced by the portion of distributing’s recognition_period that elapses prior to distributing’s transfer of any such asset to the controlled corporations sec_1374 ann 1986_51_irb_22 caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved in the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative cc sincerely yours reginald mombrun assistant to the branch chief branch office of associate chief_counsel corporate
